Citation Nr: 1629615	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to ratings for migraine headaches in excess of 10 percent prior to March 1, 2014, and in excess of 30 percent from that date.

2.  Entitlement to a rating in excess of 10 percent for a neurological disability of the right hand.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to December 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Chicago, Illinois RO.  In July 2012 a videoconference hearing was held before Veterans Law Judge (VLJ) Powell, and in March 2015 a Travel Board hearing was held before VLJ Senyk; transcripts of both hearings are in the record.  Additional evidence was submitted at the March 2015 hearing with a waiver of initial RO consideration.  

As the Veterans Law Judge(s) who conducted a hearing in the matter must participate in the decision on a claim (see 38 C.F.R. § 20.707), this case is being decided by a panel.  Claimants are entitled to a hearing before each panel member who will adjudicate the matter.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran was advised of this right and was offered the opportunity for a hearing before the third undersigned.  He did not respond to the Board's May 2016 offer for such hearing, and the time period for submitting a response has lapsed.  Hence, a hearing was not scheduled. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.
At the March 2015 hearing, the Veteran testified that he applied for VA vocational rehabilitation but was denied.  Records relating to his application to participate in such program are not associated with the record, and are potentially pertinent evidence constructively of record that must be secured.

The claims file includes documents from the Chicago Public Schools, Department of Human Resources Employee Services, indicating that leaves of absence were approved from September through December 2008 and from September through December 2011.  In documentation underlying a February 2009 Social Security Administration decision, the Veteran reported that he was employed by the Chicago Public Schools but he was using the Family Medical Leave Act (FMLA) because he had exhausted his sick leave.  In March 2012, he submitted an application to resign from his position as emergency control specialist with Chicago Public Schools; he cited his reason for resignation as "medical".  A December 2012 statement of employment information from Chicago Public Schools states that the Veteran was employed as an emergency control operator from December 2003 to March 2012, when he resigned.  At the July 2012 Board hearing, the Veteran testified that he terminated his employment in March 2012 because of the severity and frequency of his headaches.  On March 2014 VA general medical examination, the Veteran reported that he had retired in March 2012 from working in the 911 call center for Chicago Public Schools because it was too stressful.  At the March 2015 Board hearing, the Veteran testified that he had resigned due to his migraines as well as the trauma involved with the kids.  He testified that he then worked briefly for Mariano's and Macy's, but he quit due to his migraines and stress from being around the customers.  

A close review of the record found that the complete pertinent employer records, including as related to leaves of absence due to disability, the Veteran's use of FMLA leave due to disability, and his resignation from employment due to disability, are not included in his claims file.  If available, they would be highly pertinent to these claims, and therefore must be sought.  

Finally, records of all VA treatment the Veteran has received for the disabilities at issue are pertinent evidence, are constructively of record, and must be secured.
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal.  The AOJ should also secure for the record copies of all documents pertaining to the Veteran's application for participation in VA's Vocational Rehabilitation program (i.e., his entire VA vocational rehabilitation file).

2.  The AOJ should ask the Veteran to provide the identifying information for any releases necessary for VA to secure his employment records related to leave taken under FMLA, leaves of absence, and resignation(s), all claimed  due to service connected disability.  In conjunction with this development he should be reminded of the provisions of 38 C.F.R. § 3.158(a), and afforded the period of time specified in that regulation to respond.  The AOJ should secure for the record copies of the complete records requested.  If the response to the request for records is incomplete, the AOJ should follow-up and ensure that all records sought are received.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________          ______________________________
                GEORGE R. SENYK			U. R. POWELL
                 Veterans Law Judge,		        Veterans Law Judge,
           Board of Veterans' Appeals                        Board of Veterans' Appeals



______________________________
KEITH W. ALLEN
Veterans Law Judge,
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

